

CONVEYANCE OF OVERRIDING ROYALTY INTEREST
 
For a good and valuable consideration, the receipt of which is hereby
acknowledged, Velocity Energy Partners LP, a Delaware limited partnership, with
principal offices located at 523 North Sam Houston Parkway East, Suite 175,
Houston, Texas 77060 (“Grantor”), does hereby grant, bargain, sell, transfer,
assign and convey to Summerview Marquis Fund, L.P. (“Grantee”), a British Virgin
Island limited partnership, whose address is c/o Summerline Asset Management
LLC, 70 West Red Oak Lane, 4th Floor, White Plains, New York  10604, Attention:
Robert Brantman, an overriding royalty interest (the “Overriding Royalty”) equal
to 6052/10,000ths (0.6052%) of the Applicable Percentage (defined below) of the
oil, gas and other minerals in, under and that may be produced from  each well
in which Grantor has a Working Interest (each such well being individually
referred to as the “Well” and collectively referred to as the “Wells”) located
on the lands covered by the oil and gas leases described on Exhibit “A” attached
hereto (such oil and gas leases being hereinafter collectively referred to as
the “Subject Leases” and such lands being hereinafter collectively referred to
as the “Subject Lands”), it being the intent of this Conveyance to convey an
Overriding Royalty equivalent to 0.6052% of all of the interests acquired in the
Assignment and Bill of Sale dated September 29, 2009, conveyed from Classic Oil
& Gas Resources, Inc. to Velocity Energy Partners LP (the “Assignment”),
proportionately reduced to the extent that the interests conveyed to Grantor
herein in said Assignment are less than 8/8ths of 100%.
 
As used herein, the terms (i) “Well ” shall include, without limitation, any
Well located on the Subject Lands which are drilled as a substitute well for the
Well (collectively, the “Substitute Well”), and any and all deeper, shallower
and/or sidetrack extensions of the wellbore of the Well or the Substitute Well,
(ii) “Working Interest” and “WI” mean the cost bearing percentage interest that
the owner thereof must bear relative to 100% of all costs to explore, develop,
and produce oil and/or gas from the applicable portion of the specific Well, and
(iii) “Applicable Percentage” shall mean the percentage set forth on Exhibit “A”
as the “Working Interest” or “WI” for the Well.
 
It is understood and agreed that though the Overriding Royalty is conveyed by
Grantor to Grantee out of Grantor's interest (such interest, subject to the
Overriding Royalty, being herein called the “Burdened Interest”) in the Wells on
the Subject Lands conveyed in the Assignment, such Overriding Royalty shall be
equal to three percent (0.6052.0%) of the Applicable Percentage, of the oil, gas
and other minerals in, under and that may be produced in, through or from the
Well (the “ORRI Percentage”), commencing at the Effective Time and at all times
thereafter, and the ORRI Percentage shall not be reduced by Grantor for any
reason to less than such percentages of the Applicable Percentage for any
reason, including, without limitation, the same shall not be reduced if the
Working Interest of Grantor in a Well is less than the Working Interest stated
on Exhibit “A” with respect to such Well.
 
TO HAVE AND TO HOLD the Overriding Royalty unto Grantee, its successors and
assigns forever.  The Overriding Royalty herein conveyed, and the Burdened
Interest of Grantor, shall be subject to the following provisions:

 
 

--------------------------------------------------------------------------------

 

1.           Grantor shall have the obligation to market, or cause to be
marketed, the oil, gas and other minerals produced from the Wells and
attributable to the Overriding Royalty (the “ORRI Hydrocarbons”) on behalf of
and for the account of Grantee in arm's-length transactions with reputable
purchasers in accordance with prudent business judgment, with each such sale to
be: (i) upon terms and conditions which are the best terms and conditions
reasonably available taking into account all relevant circumstances, including
without limitation, price, quality of production, access to markets or lack
thereof, minimum purchase guarantees, identify of purchaser and length of
commitment, (ii) upon terms and conditions at least as favorable as (a) Grantor
obtains for the share of oil, gas and/or other minerals attributable to the
Burdened Interest in the Wells to which such sale relates, (b) Grantor obtains
for its interest in other oil, gas and/or other minerals which are of comparable
type and quality and which are produced in the same area as the Subject Lands to
which such sale relates, and (c) those obtained by any Affiliates (below
defined) of Grantor for oil, gas and/or other minerals produced from the Subject
Lands to which such sale relates or from lands in the same area, and (iii) made
to a party who is not an Affiliate of Grantor.  As used herein, “Affiliate”
shall mean, with respect to any person or entity, another person or entity that,
directly or indirectly, (a) has an equity interest in that person or entity, (b)
has a common ownership with that person or entity, (c) controls that person or
entity, (d) is controlled by that person or entity or (e) shares common control
with that person or entity.  “Control” or “controls” for purposes hereof means
that a person or entity has the power, direct or indirect, to conduct or govern
the policies of another person or entity.  Grantor shall duly perform all
obligations performable by it under production sales contracts under which ORRI
Hydrocarbons are sold and shall take all appropriate measures to enforce the
performance under each such production sales contract of the obligations of the
other parties thereto.
 
2.           Subject to Section 9 hereof, Grantor does hereby represent and
warrant to Grantee (i) that Grantor owns the interests specified in Exhibit “A”
hereto in and to the Wells (and Grantor has good and marketable title to such
interests, free of liens and encumbrances, except liens and encumbrances in
favor of Summerline Asset Management, LLC on its own behalf and in its capacity
as collateral agent), (ii) that Grantor has good right and authority to sell and
convey the Overriding Royalty, and (iii) that this Conveyance of Overriding
Royalty Interest (“this Conveyance”) vests in Grantee good and marketable title
to the Overriding Royalty free of any other liens and encumbrances not
referenced in this sentence.  Grantor hereby covenants and agrees to use its
reasonable best efforts to rectify any defects in its title to the interests
specified in Exhibit “A” hereto, and otherwise to cause the foregoing
representations and warranties to be true and correct in all respects (without
giving effect to the exception set forth in the clause at the end of the
immediately preceding sentence), to the extent reasonably possible.  Grantor
hereby binds itself to warrant and forever defend, all and singular, title to
the Overriding Royalty unto Grantee, its successors and assigns, against the
claims and demands of all persons claiming or to claim the same or any part
thereof by, through or under Grantor.  This Conveyance is made with full
substitution and subrogation of Grantee in and to all covenants and warranties
by others heretofore given or made.
 
3.           Grantor shall be obligated to explore, develop, operate and
maintain the Burdened Interest as would a prudent operator.  As to any portions
of the Burdened Interest as to which Grantor is not the operator, Grantor shall
take all such action and exercise all such rights and remedies as are reasonably
available to it to cause the operator to so explore, develop, maintain and
operate such portions of the Burdened Interest.  Grantor shall promptly (and,
unless the same are being contested in good faith and by appropriate
proceedings, before the same are delinquent) pay all costs and expenses
(including all taxes and all costs, expenses and liabilities for labor,
materials and equipment incurred in connection with the Burdened Interests and
all obligations to the holders of royalty interests and other interests
affecting the Subject Leases) incurred in developing, operating and maintaining
the Burdened Interests.

 
2

--------------------------------------------------------------------------------

 
 
4.           Grantor shall revise and supplement Exhibit “A” promptly upon any
increase in the Grantor’s Working Interest in the Wells or in any Subject Lands,
by purchase or otherwise, that occurs at any time prior to the date on which
Grantor has repaid in full all of the outstanding Notes (as defined in the
Securities Purchase Agreement dated November 13, 2008, between Grantor and
Grantor, pursuant to which this Conveyance was originally issued), to reflect
such increase and to reflect the accordingly increased “Applicable Percentage”
pertaining to the Wells or any Subject Lands.  For purposes of clarification,
upon any increase in Grantor’s Working Interests in the Wells or in any Subject
Lands that occurs at any time prior to the date on which Grantor has repaid in
full all of the outstanding Notes, whether or not Exhibit “A” has been updated
in accordance with this Section 4, such increase in Working Interests shall
become subject to this Overriding Royalty and with respect to that portion of
the Wells or in any Subject Lands in which Grantor increases its Working
Interest, such increased Working Interest shall be the revised increased
“Applicable Percentage” for such portion of the Wells or any Subject Lands;
provided, however, that the ORRI Percentage shall (i) always equal three percent
(0.6052.0%) of the Applicable Percentage, as such Applicable Percentage may be
increased from time to time pursuant to this Section 4.and (ii) with respect to
each portion of the Wells and any Subject Lands identified on Exhibit “A”, the
amount of the Applicable Percentage shall never be less than the percentage set
forth on such Exhibit “A” as the “Working Interest” or “WI” for the Well, as the
same may be increased from time to time pursuant to this Section 4, it being
understood that the Burdened Interest shall remain in force and effect in the
event of any sale, transfer or other disposition of all or any portion of the
Burdened Interest, including without limitation a proposed or intended sale,
transfer or disposition of the Burdened Interest by merger, reorganization,
consolidation, or by sale of all or substantially all of its assets (other than
a sale, transfer or other disposition to a directly or indirectly wholly-owned
subsidiary of Grantor), except and to the extent Grantee elects to participate
in such sale, transfer or other disposition as contemplated in Section 11
hereof.
 
5.           Grantee shall be entitled to receive payment for all ORRI
Hydrocarbons directly from the purchasers thereof or from other parties
obligated to make payment therefor.  Grantor shall cause to be prepared and
executed such division orders, transfer orders, or instructions in lieu thereof,
as Grantee (or any third party) may require from time to time to cause payments
to be made directly to Grantee.  In the event that, for any reason, Grantee
cannot (or does not) receive such payments directly, the same shall be collected
by Grantor and shall constitute trust funds in Grantor's hands and shall be
immediately paid over to Grantor.  Grantee may also, at any time, and from time
to time, at Grantee's option, take all or any part of the ORRI Hydrocarbons in
kind and all production sales contracts entered into by Grantor covering ORRI
Hydrocarbons shall be subject to such right; during such time or times as
Grantee is so taking ORRI Hydrocarbons in kind Grantor's obligation to market
the same, as provided above, shall be suspended as to the ORRI Hydrocarbons so
taken, but shall again become effective where Grantee elects to cease such
taking in kind.

 
3

--------------------------------------------------------------------------------

 


6.           Grantor shall keep full, true, and correct records of the oil, gas,
and other hydrocarbons produced from or attributable to the Burdened Interests
each calendar month, and the portion attributable to the Overriding
Royalty.  Such records may be inspected by Grantee or its authorized
representatives and copies thereof may be made by Grantee at all reasonable
times upon prior written notice from Grantee to Grantor requesting such
inspection and copying.  Grantee shall also have, upon request, access to review
all reports, data and information relating to the Burdened Interests or to
exploration, development, production and other operations relative to the
Burdened Interests. On or before the earlier of (a) the fifth business day after
Grantor’s first public disclosure, by issuance of a press release or filing of a
report with the Securities and Exchange Commission, of Grantor’s production from
the Burdened Interests or other results of operations for the most recently
completed fiscal quarter or fiscal year, or (b) the last day on which the
Grantor can timely (without giving effect to any extensions of time permitted by
Rule 12b-25 under the Securities Exchange Act of 1934) file a quarterly report
on Form 10-Q or annual report on Form 10-K, as applicable, with respect to such
fiscal quarter of fiscal year, Grantor shall (a) deliver to Grantee a statement
(a “Production Statement”) setting forth (i) the production from the Burdened
Interests for the most recently completed fiscal quarter, (ii) the portion of
such production attributable to the Overriding Royalty, (iii) to the extent
Grantee does not receive direct payment of proceeds from sale of ORRI
Hydrocarbons (or take ORRI Hydrocarbons in kind) pursuant to Section 5 above,
the gross proceeds (“ORRI Collected Proceeds”) attributable to the sale of ORRI
Hydrocarbons (and the taxes and other costs permitted to be deducted therefrom
under Section 7 below) during such fiscal quarter and (iv) such other data as
Grantee may reasonably request in such form as Grantee may reasonably request,
and (b) make a payment to Grantee of such ORRI Collected Proceeds (less such
costs permitted to be deducted therefrom under Section 7 below) in immediately
available funds by wire transfer (or such other form specified by Grantee) to
such bank or location as Grantee may direct from time to time in writing.  No
Production Statement delivered to Grantee shall contain any information
regarding the production from the Burdened Interests that has not been publicly
disclosed by Grantor or any other material non-public information.  If any
Production Statement contains, or Grantor otherwise provides Grantee, any
information regarding aggregate production from the Burdened Interests that has
not been publicly disclosed (or any other material non-public information),
Grantee shall have the right to make public disclosure of such information and
Grantee shall not have any liability to Grantor, any of its subsidiaries or any
of its or their respective officers, directors, employees, shareholders or
agents for any such disclosure.  Grantor shall not publicly disclose its results
of operations for any fiscal quarter or fiscal year unless it contemporaneously
publicly discloses, or prior thereto has publicly disclosed, the production from
the Burdened Interests for the most recently completed fiscal quarter.


7.           The Overriding Royalty shall be free of all costs, expenses, and
liabilities, of whatever kind or character, except the Overriding Royalty shall
bear its proportionate share of the costs charged to Grantor by a third party
(not an Affiliate of Grantor) for compression, dehydration and transportation
that are incurred between the first point of receipt of production by such third
party and the redelivery of such compressed and dehydrated production to
Grantor.  Specifically, but not by way of limitation, the Overriding Royalty
shall never bear, either directly or indirectly, any costs, expenses or
liabilities for building, constructing, acquiring, drilling, developing,
producing, operating, gathering, separating, trucking, or transporting (except
as set forth in the first sentence of this Section 7) or any post production
expenses, related or pertaining to the Subject Lands, Subject Leases, or wells,
pipelines, or other facilities or improvements situated on the Subject Lands or
lands pooled therewith, or production of oil and/or gas from the Subject Lands
or lands pooled therewith; provided, however, the Overriding Royalty shall bear
its proportionate share of (i) the third party costs identified in the first
sentence of this Section 7 and (ii) production, severance and similar taxes.

 
4

--------------------------------------------------------------------------------

 


8.           Grantor agrees to execute and deliver, and, to the extent it is
within Grantor's power to do so, to cause any third parties to execute and
deliver, to Grantee all such other and additional instruments and to do all such
further acts and things as may be necessary more fully to vest in and assure to
Grantee all of the rights, titles, interests, remedies, powers and privileges
herein granted or intended so to be.


9.           Notwithstanding anything herein to the contrary, both Grantor and
Grantee acknowledge that the rights granted to Grantee by Grantor hereunder are
subject and subordinate to the rights of R. Ford Francis, as Trustee, and
Classic Oil and Gas, Inc. (“Classic”) as Mortgagee, under that certain Mortgage,
Deed of Trust, Assignment of Production, Security agreement, Fixture Filing and
Financing Statement (the “Classic Oil Mortgage”), dated the __ day of September,
2009, under which Grantor is the Mortgagor; provided, however, that Grantee
shall be entitled to receive payment for all ORRI Hydrocarbons hereunder until
such time as said Trustee or Mortgagee declares a default by Grantor under the
Mortgage, in which case all rights of Grantee, including the rights to receive
payment for all ORRI Hydrocarbons hereunder shall be subject to an subordinate
to the Classic Oil Mortgage and any such payments otherwise payable to Grantee
hereunder shall be paid to Trustee or Mortgagee until all indebtedness of
Grantor to Classic, secured by the Mortgage has been paid in full.


10.           Subject to Section 9 hereof, nothing herein contained shall in any
way limit or restrict the right of Grantee to sell, convey, assign or mortgage
(or grant a deed of trust on) the Overriding Royalty (including its rights,
titles, interests, estates, remedies, powers and privileges appurtenant or
incident to the Overriding Royalty under this Conveyance) in whole or in
part.  No change of ownership of the Overriding Royalty shall be binding upon
Grantor until Grantor is furnished with copies of the original documents
evidencing such change.  Upon receipt by Grantor of copies of the original
documents evidencing a sale, conveyance, assignment or mortgage (or grant of a
deed of trust on) the Overriding Royalty, Grantor shall deal with the purchaser
or assignee in place of Grantee and shall deal with the mortgagee (or the
beneficiary of the deed of trust) in addition to the Grantee, and references
herein to the Grantee shall thereafter also be deemed to be references to such
purchaser, assignee or mortgagee (or the beneficiary of the deed of trust).

 
5

--------------------------------------------------------------------------------

 

11.           If the Grantor proposes or intends to make any sale, transfer or
other disposition of all or any portion of its Burdened Interest, including
without limitation a proposed or intended sale, transfer or disposition of its
Burdened Interest by merger, reorganization, consolidation, or by sale of all or
substantially all of its assets (other than a sale, transfer or other
disposition to a directly or indirectly wholly-owned subsidiary of Grantor), and
such sale, transfer or other disposition will result in Grantor owning less than
a fifty percent (50%) of the Working Interest in such Burdened Interest as of
the date of this instrument, Grantor shall so inform Grantee by notice in
writing (the “Transfer Notice”) describing the interest (or portion thereof)
that is the subject of such proposed or intended sale, transfer or disposition
(the “Offered Interest”), and the other pertinent and reasonable details of such
proposed or intended sale, transfer or disposition.  Grantee shall thereupon
have fifteen (15) days after receipt of the Transfer Notice to notify Grantor in
writing that Grantee desires to participate in such sale, transfer or
disposition and contribute the Overriding Royalty, or some portion thereof, as a
part of the properties to be covered by such sale, transfer or
disposition.  Failure of Grantee to notify Grantor in writing that Grantee
desires to participate in such sale, transfer or disposition within such fifteen
(15) day period shall be deemed an election by Grantee not to participate.  If
Grantee does timely submit its notice to Grantor (i) the Burdened Interest, or
portion thereof that is to be covered by such sale, transfer or disposition,
shall not be sold or disposed of separate and apart of the Overriding Royalty
(or portion thereof as designated by Grantee in its notice) and (ii) Grantor and
Grantee shall mutually agree upon the price or value that Grantee shall receive
upon conclusion of such sale, transfer or disposition for the Overriding Royalty
(or portion thereof) that is to be a part of the properties covered by such
sale, transfer or disposition.  In the event Grantor and Grantee cannot so
mutually agree, Grantor and Grantee shall retain the services of a petroleum
reservoir engineer experienced in the valuation of oil and gas properties
employed by Ryder Scott & Associates of Houston, Texas (or its successors in
interest) to serve as the sole arbiter of such disagreement (the “Arbiter”).  In
the event Ryder Scott & Associates (or its successor in interest) is unwilling
or incapable of having one of its petroleum reservoir engineers serve as
Arbiter, then Grantor and Grantee shall mutually agree on the person to serve as
Arbiter, and in the event Grantor and Grantee cannot so mutually agree, the
selection of the Arbiter shall be made by a federal judge sitting in the
Southern District of New York in the borough of Manhattan, New York, New York,
upon petition filed by either Grantor or Grantee requesting that such selection
be made.  The decision of the Arbiter as to such price or value Grantee shall
receive shall be delivered by the Arbiter within ten (10) days of his retention,
and shall be final as to Grantor and Grantee for all purposes.  The costs of
such Arbiter shall be borne equally by Grantor and Grantee.


12.           Grantor shall have the right without the joinder of Grantee to
release, surrender and/or abandon its Burdened Interest, or any part thereof, or
interest therein, even though the effect of such release, surrender or
abandonment will be to release, surrender or abandon the Overriding Royalty;
provided, however, that Grantor shall not release, surrender or abandon any
Burdened Interest unless and until Grantor has determined in good faith that
such Burdened Interest will no longer produce in paying quantities, and provided
further that, Grantor will, at least thirty (30) days prior to the release,
surrender or abandonment (unless a lesser period of time governing such release,
surrender or abandonment is provided for in an applicable operating agreement
entered into by and between Grantor and a person or entity that is not an
Affiliate of Grantor, in which case at least the number of days provided for in
such lesser time period) of any Burdened Interest, or any part thereof or
interest therein, notify Grantee (in writing, giving a description of each
Burdened Interest, or part thereof or interest therein, proposed to be released,
surrendered or abandoned, and the date upon which such release, surrender or
abandonment is projected to occur) and, if Grantee shall so request, Grantor
shall assign to Grantee the interests proposed to be released, surrendered or
abandoned, together with the interest attributable to the Burdened Interests in
all equipment located thereon or used in connection therewith; provided further
that, in the event of such an assignment from Grantor to Grantee, Grantee shall
pay to Grantor the salvage value of any equipment so conveyed by Grantor to
Grantee.

 
6

--------------------------------------------------------------------------------

 


13.           Without prior written notice to Grantee providing Grantee with the
opportunity to acquire the affected interest of Grantor at no additional cost to
Grantee other than assumption by Grantee of the obligations of Grantor
pertaining to the affected interest, Grantor shall not elect to be a
non-participating party (whether pursuant to an operating agreement or other
agreement or arrangement, including without limitation, non-consent rights and
obligations imposed by statute and/or regulatory agency) with respect to any
drilling, deepening, plugging back, reworking, sidetracking or completion (or
other) operation on any Burdened Interest or elect to be an abandoning party
with respect to a well located on any Burdened Interest; provided, however, if
such direct acquisition by Grantee would be prohibited by the applicable
operating agreement or other agreement or arrangement and Grantee has timely
notified Grantor that Grantee elects to acquire such affected interest, Grantor
agrees to use reasonable commercial efforts to enter into a mutually
satisfactorily contractual arrangement with Grantee that would allow Grantee to
indirectly acquire such affected interest, or have the same economic
consequences of ownership of such affected interest, and not be in violation or
breach of such applicable operating agreement or other agreement or
arrangement.  Grantor agrees to provide such prior written notice to Grantee as
soon as is reasonably possible in order to afford Grantee as much time as
reasonably possible to respond.  Such prior written notice shall include
information advising Grantee of the time period required by the applicable
operating agreement, other agreement or arrangement for response on this matter,
and failure on the part of Grantee to notify Grantor of its election to acquire
such affected interest within such time period shall be deemed an election by
Grantee to not acquire such affected interest.  Notwithstanding anything to the
contrary contained herein, Grantor shall not elect, as to any Burdened Interest,
to be a non-participating party with respect to any operation contemplated in
this Section 13 in the event Grantor or any Affiliate of Grantor will also be a
participating party in such operation.


14.           The Overriding Royalty shall apply to all renewals, extensions and
other similar arrangements (and/or interests therein) of the Subject Leases
insofar as they cover Subject Lands and relate to Burdened Interests.  A new
lease taken before the expiration of the existing Subject Lease which it
replaced or within one (1) year after expiration of such Subject Lease, and
covering the same interest (or any part thereof) that was covered by the Subject
Lease, shall be considered a renewal or extension for the purposes
hereof.  Additionally, the Overriding Royalty shall continue in force and effect
and not be extinguished in the event Grantor acquires the mineral estate covered
by a Subject Lease and thereafter releases such Subject Lease.


15.           The agreements and obligations of Grantor in Sections 11 and 13
above shall not be covenants running with the land and shall be personal
agreements and obligations of Grantor and any Affiliate of Grantor that shall
terminate upon a sale, transfer or disposition of Grantor’s Burdened Interest to
a third party that is not an Affiliate of Grantor.  All other covenants and
agreements of Grantor herein contained shall be deemed to be covenants running
with the Burdened Interest.  All of the provisions hereof shall inure to the
benefit of Grantee and its successors and assigns.


16.           All communications required or permitted to be given under this
Conveyance shall be in writing and shall be given by registered or certified
mail, postage prepaid or telecopy, or by personal service (including express or
courier service), and addressed to the addresses specified at the beginning of
this Conveyance (or to such other address or telecopy number as may be
designated in writing in accordance herewith).  Notices shall be deemed given
upon receipt.

 
7

--------------------------------------------------------------------------------

 


17.           This Conveyance is being executed in several counterparts, all of
which are identical, except that, to facilitate recordation, in certain
counterparts hereof only that portion of Exhibit “A” which contains specific
descriptions of the Subject Lands located in the recording jurisdiction in which
the counterpart is to be recorded shall be included, and all other portions of
Exhibit “A” shall be included by reference only.  Complete copies of this
Conveyance containing the entire Exhibit “A” have been retained by Grantor and
Grantee.  All of such counterparts together shall constitute but one and the
same instrument.


18.           EXCEPT AS TO MATTERS WHICH RELATE TO OR IMPACT THE SUPERIOR RIGHTS
GRANTED UNDER SECTION 9 HEREOF,  INCLUDING, BUT NOT LIMITED TO THE NATURE,
ENFORCEMENT AND PRIORITY OF SUCH RIGHTS, WHICH SHALL BE GOVERNED BY THE LAW OF
THE STATE OF WEST VIRGINIA AND THE LAWS OF THE UNITED STATES, THEN WITHOUT
REGARD TO PRINCIPLES OF CONFLICTS OF LAW, THIS CONVEYANCE SHALL BE CONSTRUED AND
ENFORCED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK
APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE AND
THE LAWS OF THE UNITED STATES OF AMERICA, EXCEPT THAT TO THE EXTENT THAT THE LAW
OF A STATE IN WHICH A PORTION OF THE OVERRIDING ROYALTY IS LOCATED (OR WHICH IS
OTHERWISE APPLICABLE TO A PORTION OF THE OVERRIDING ROYALTY) NECESSARILY OR, IN
THE SOLE DISCRETION OF GRANTEE, APPROPRIATELY GOVERNS, WITH RESPECT TO
PROCEDURAL AND SUBSTANTIVE MATTERS RELATING TO THE CREATION, PERFECTION AND
VESTING OF THE OVERRIDING ROYALTY, AND OTHER RIGHTS AND REMEDIES OF THE GRANTEE
GRANTED HEREIN, THE LAW OF SUCH STATE SHALL APPLY AS TO THAT PORTION OF THE
OVERRIDING ROYALTY LOCATED IN (OR WHICH IS OTHERWISE SUBJECT TO THE LAWS OF)
SUCH STATE.  EXCEPT AS TO MATTERS WHICH RELATE TO OR IMPACT THE SUPERIOR RIGHTS
GRANTED UNDER SECTION 9 HEREOF,  INCLUDING, BUT NOT LIMITED TO THE NATURE,
ENFORCEMENT AND PRIORITY OF SUCH RIGHTS, GRANTOR AND GRANTEE HEREBY IRREVOCABLY
SUBMIT TO THE EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL COURTS SITTING IN
THE CITY OF NEW YORK, NEW YORK, BOROUGH OF MANHATTAN, FOR THE ADJUDICATION OF
ANY DISPUTE HEREUNDER OR IN CONNECTION HEREWITH OR WITH ANY TRANSACTION
CONTEMPLATED HEREBY OR DISCUSSED HEREIN, AND HEREBY IRREVOCABLY WAIVE, AND AGREE
NOT TO ASSERT IN ANY SUIT, ACTION OR PROCEEDING, ANY CLAIM THAT IT IS NOT
PERSONALLY SUBJECT TO THE JURISDICTION OF ANY SUCH COURT, THAT SUCH SUIT, ACTION
OR PROCEEDING IS BROUGHT IN AN INCONVENIENT FORUM OR THAT THE VENUE OF SUCH
SUIT, ACTION OR PROCEEDING IS IMPROPER.  GRANTOR AND GRANTEE HEREBY IRREVOCABLY
WAIVE PERSONAL SERVICE OF PROCESS AND CONSENT TO PROCESS BEING SERVED IN ANY
SUCH SUIT, ACTION OR PROCEEDING BY MAILING A COPY THEREOF TO SUCH PARTY AT THE
ADDRESS SHOWN ABOVE FOR SUCH PARTY, AND AGREE THAT SUCH SERVICE SHALL CONSTITUTE
GOOD AND SUFFICIENT SERVICE OF PROCESS AND NOTICE THEREOF.  NOTHING CONTAINED
HEREIN SHALL BE DEEMED TO LIMIT IN ANY WAY ANY RIGHT TO SERVE PROCESS IN ANY
MANNER PERMITTED BY LAW.  THE PARTIES ACKNOWLEDGE THAT GRANTEE’S PRINCIPAL PLACE
OF BUSINESS IS IN THE STATE OF NEW YORK AND GRANTEE HAS PROVIDED MONIES TO
GRANTOR FROM ITS BANK ACCOUNT LOCATED IN THE STATE OF NEW YORK.  EACH PARTY
HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A
JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION
HEREWITH OR ARISING OUT OF THIS CONVEYANCE OR ANY TRANSACTION CONTEMPLATED
HEREBY.

 
8

--------------------------------------------------------------------------------

 


19.           It is not the intent of the Grantor or Grantee that any provision
herein violate any applicable law regarding the rule against perpetuities, and
this Conveyance shall be construed as not violating such rule to the extent the
same can be construed consistent with the expressed intent of the Grantor and
Grantee as set forth in this Conveyance.  In the event, however, that any
provision of this Conveyance is determined to violate such rule, then such
provision shall nevertheless be effective for the maximum period (but not longer
than the maximum period) permitted by such rule that will result in no such
violation.  To the extent such maximum period is permitted to be determined by
reference to lives in being, Grantor and Grantee agree that “lives in being”
shall refer to the lifetime of the last to die of the now living lineal
descendants of  George Herbert Walker Bush, 41st President of the United States
of America.


IN WITNESS WHEREOF, this Conveyance is executed as of the date indicated below,
effective as of 7 o'clock a.m. local time at the locations of the Subject Lands,
respectively on July 1, 2009 (the “Effective Time”)


[signatures and acknowledgement pages to follow]

 
9

--------------------------------------------------------------------------------

 


“GRANTOR”     VELOCITY ENERGY PARTNERS LP, BY VELOCITY ENERGY LIMITED, ITS
GENERAL PARTNER    
By:
  /s/ D. E. Vandenberg
 
           D. E. Vandenberg, President



“GRANTEE”
     
SUMMERVIEW MARQUIS FUND, L.P.
   
By: Summerline Asset Management, LLC
Its: Investment Adviser
          By:            Robert J. Brantman   Its:            Co-Managing Member



STATE OF TEXAS              §
 
§
COUNTY OF HARRIS
§



The foregoing instrument was acknowledged before me this 1st day of October,
2009, by D. E. Vandenberg, as President of Velocity Energy Limited LLC, a Texas
limited liability company, as General Partner of Velocity Energy Partners LP, a
Delaware limited partnership, on behalf of said entity.


My commission expires:
 
 /s/ Cynthia A. Quinones
     
Signature
         
           [Stamp]
 
  Cynthia A. Quinones
     
  Name (Printed, Typed of Stamped)
     
  Notary Public – State of Texas
 


 
 

--------------------------------------------------------------------------------

 

STATE OF NEW YORK
)
 
) ss:
COUNTY OF WESTCHESTER
)



The foregoing instrument was acknowledged before me on this ___ day of  October,
2009, by Robert J. Brantman, Co-Managing Member of Summerline Asset Management,
LLC, as investment adviser to Summerview Marquis Fund, L.P., a British Virgins
Island limited partnership, as the act and deed of such entity on behalf of said
limited partnership.



     
Notary Public, State of New York and County of
   
           [SEAL]
       
(printed name)



My commission expires:

 
 

--------------------------------------------------------------------------------

 

EXHIBIT “A”
 
EXHIBIT A  ALL WELLS
CLASSIC OIL & GAS
RESOURCES, INC.
 
WELL
 
LEASE
         
LEASE
 
LEASE
 
RECORDING
 
BPO
 
BPO
 
APO
 
APO
 
NAME
 
NAME
 
PROSPECT
 
COUNTY
 
DATE
 
ACRES
 
BOOK
 
PAGE
 
WI
 
NRI
 
WI
 
NRI
 
ADKINS #1 PDP
 
Adkins, Artimus & Glenna E.
 
INDIAN CREEK
 
WYOMING
 
02/01/99
 
7.71
 
399
 
733
 
15.000
 
12.825
 
15.000
 
12.825
 
AUREDNICK #1 PDP
 
Aurednick, Robert
 
CLEAR FORK
 
WYOMING
 
04/07/05
 
8.00
 
433
 
906
 
2.500
 
2.450
 
2.500
 
2.450
 
BOBO #1 PDP
 
Bobo, Mildred Vance & Charles R.
 
GILBERT CREEK
 
MINGO
 
02/15/62
 
60.00
 
BCL 43
 
294
 
75.000
 
66.250
 
75.000
 
66.250
 
BOLEN#1 PDP
 
Bolen, Norvel & Darlene
 
OCEANA EAST
 
WYOMING
 
10/12/05
 
15.00
 
437
 
721
 
1.039
 
1.119
 
1.039
 
1.119
 
BROWNING #1 PDP
 
Browning, Emmett & Deborah
 
CLEAR FORK
 
WYOMING
 
04/23/05
 
15.00
 
433
 
903
 
2.500
 
2.470
 
2.500
 
2.470
 
BRYANT #1 PDP
 
Bryant, Johnny, Jr.
 
OCEANA
 
WYOMING
 
05/12/07
 
6.00
 
437
 
691
 
4.000
 
3.300
 
4.000
 
3.300
 
CHAMBERS #1 PDP
 
Chambers, Watson; Post, Mary Jo & Jack
 
CLEAR FORK
 
WYOMING
 
09/23/03
 
186.00
 
417
 
971
 
1.500
 
1.670
 
1.500
 
1.670
 
CNB 748 PDP
 
Charleston National Bank (assignment)
 
BOONE COUNTY
 
BOONE
 
10/01/77
 
WELLBORE
 
O&G 23
 
775
 
100.000
 
80.280
 
100.000
 
80.280
 
CLINE, B.  #1 PDNP
 
Cline, Bobby & Yvonne
 
CLEAR FORK
 
WYOMING
 
04/09/05
 
31.94
 
433
 
922
 
2.500
 
2.550
 
2.500
 
2.550
 
CLINE, ELMER #1 PDP
 
Cline, Elmer et al.
 
GILBERT CREEK
 
MINGO
 
10/09/61
 
113.00
 
BCL 42
 
331
 
100.000
 
87.500
 
100.000
 
87.500
 
CLINE, ELMER #2 PDP
 
Cline, Elmer et al.
 
GILBERT CREEK
 
MINGO
 
10/09/61
 
113.00
 
BCL 42
 
331
 
15.500
 
15.250
 
15.500
 
15.250
 
CLINE, R. S. #1 PDP
 
Cline, R. S. & Sadie
 
ELK LICK
 
WYOMING
 
02/01/98
 
88.00
 
393
 
920
 
30.000
 
27.650
 
30.000
 
27.650
 
COOK #1 PDP
 
Cook, George R.
 
OCEANA EAST
 
WYOMING
 
03/27/06
 
30.00
 
433
 
950
 
5.526
 
4.560
 
5.526
 
4.560
 
COOK #1 PDP
 
Cook, Larry W.
 
OCEANA EAST
 
WYOMING
 
03/27/06
 
30.00
 
433
 
948
 
5.526
 
4.560
 
5.526
 
4.560
 
COOK #2 PDP
 
Cook, George R.
 
OCEANA EAST
 
WYOMING
 
03/27/06
 
30.00
 
433
 
950
 
1.039
 
0.857
 
1.039
 
0.857
 

 

--------------------------------------------------------------------------------


 
EXHIBIT A  ALL WELLS
CLASSIC OIL & GAS
RESOURCES, INC.
 
WELL
 
LEASE
         
LEASE
 
LEASE
 
RECORDING
 
BPO
 
BPO
 
APO
 
APO
 
NAME
 
NAME
 
PROSPECT
 
COUNTY
 
DATE
 
ACRES
 
BOOK
 
PAGE
 
WI
 
NRI
 
WI
 
NRI
 

COOK #2 PDP
 
Cook, Larry W.
 
OCEANA EAST
 
WYOMING
 
03/27/06
 
30.00
 
433
 
948
 
1.039
 
0.857
 
1.039
 
0.857
 
COOKE, H. #1 PDP
 
Cooke, Harry G. Jr. & Lillian et al.
 
OCEANA EAST
 
WYOMING
 
12/06/05
 
68.90
 
433
 
958
 
5.000
 
4.300
 
5.000
 
4.300
 
CRAIG #1 PDP
 
Craig, Carol
 
CLEAR FORK
 
WYOMING
 
04/22/05
 
8.53
 
433
 
899
 
2.500
 
2.450
 
2.500
 
2.450
 
DAVIS #1 PDP
 
Davis, Leonard
 
CLEAR FORK
 
WYOMING
 
04/08/05
 
84.00
 
433
 
928
 
2.000
 
2.225
 
2.000
 
2.225
 
ELLIS #1 PDP
 
Goad, Conley
 
GILBERT CREEK
 
MINGO
 
02/15/62
 
94.90
 
47
 
331
 
100.000
 
87.500
 
100.000
 
87.500
 
ELLIS #2 PDP
 
Goad, Conley
 
GILBERT CREEK
 
MINGO
 
02/15/62
 
94.90
 
47
 
331
 
19.500
 
18.670
 
19.500
 
18.670
 
FIELDS, BOB #1 PDNP
 
Fields, Bobby (Fields Furn. & Appliance)
 
OCEANA
 
WYOMING
 
05/03/06
 
16.348
 
433
 
946
 
4.000
 
3.280
 
4.000
 
3.280
 
FOX #1 PDP
 
Fox, William L.
 
OCEANA
 
WYOMING
 
12/02/06
 
23.33
 
437
 
712
 
5.000
 
4.850
 
5.000
 
4.850
 
FOX #1 PDNP (BP)
 
Fox, William L.
 
OCEANA
 
WYOMING
 
12/02/06
 
23.33
 
437
 
712
 
5.000
 
4.850
 
5.000
 
4.850
 
FOX #2 PDP
 
Fox, William L.
 
OCEANA
 
WYOMING
 
12/02/06
 
18.50
 
437
 
714
 
4.000
 
3.300
 
4.000
 
3.300
 
HATFIELD #1 PDP
 
Hatfield, Wayne, Jr. (C. R. Rentals)
 
OCEANA
 
WYOMING
 
03/21/06
 
5.50
 
433
 
916
 
1.039
 
1.119
 
1.039
 
1.119
 
HUGHES #1 PDP
 
Hughes, Bobby et al
 
CLEAR FORK
 
WYOMING
 
04/26/05
 
39.00
 
433
 
924
 
2.500
 
2.450
 
2.500
 
2.450
 
JACKSON #1 PDP
 
Jackson, Gerald R. & Geraldine et al.
 
OCEANA EAST
 
WYOMING
 
12/30/06
 
10.00
 
437
 
707
 
4.000
 
3.300
 
4.000
 
3.300
 
JACKSON #1 PDNP (BP)
 
Jackson, Gerald R. & Geraldine et al.
 
OCEANA EAST
 
WYOMING
 
12/30/06
 
10.00
 
437
 
707
 
4.000
 
3.300
 
4.000
 
3.300
 
JEWELL #1 PDP
 
Jewell, Harry & Donna Sue III
 
OCEANA EAST
 
WYOMING
 
07/05/06
 
13.00
 
433
 
920
 
1.039
 
1.119
 
1.039
 
1.119
 

 

--------------------------------------------------------------------------------


 
EXHIBIT A  ALL WELLS
CLASSIC OIL & GAS
RESOURCES, INC.
 
WELL
 
LEASE
         
LEASE
 
LEASE
 
RECORDING
 
BPO
 
BPO
 
APO
 
APO
 
NAME
 
NAME
 
PROSPECT
 
COUNTY
 
DATE
 
ACRES
 
BOOK
 
PAGE
 
WI
 
NRI
 
WI
 
NRI
 

LAMB #1 PDP
 
Lamb, Alfred Neale
 
OCEANA EAST
 
WYOMING
 
10/12/05
 
8.14
 
433
 
971
 
1.039
 
1.119
 
1.039
 
1.119
 
LAMB #1 PDP
 
Lamb, Wilda Faye
 
OCEANA EAST
 
WYOMING
 
10/12/05
 
8.14
 
433
 
973
 
1.039
 
1.119
 
1.039
 
1.119
 
LAMB #1 PDNP
 
Lamb, Alfred Neale
 
OCEANA EAST
 
WYOMING
 
10/12/05
 
8.14
 
433
 
971
 
1.039
 
1.119
 
1.039
 
1.119
 
LAMB #1 PDNP
 
Lamb, Wilda Faye
 
OCEANA EAST
 
WYOMING
 
10/12/05
 
8.14
 
433
 
973
 
1.039
 
1.119
 
1.039
 
1.119
 
LANDIS #1 PDP
 
Landis, Todd et al
 
CLEAR FORK
 
WYOMING
 
05/27/05
 
750.00
 
433
 
936
 
1.500
 
1.670
 
1.500
 
1.670
 
LANDIS #2 PDP
 
Landis, Todd et al
 
CLEAR FORK
 
WYOMING
 
05/27/05
 
750.00
 
433
 
936
 
1.500
 
1.670
 
1.500
 
1.670
 
LANDIS #3 PDP
 
Landis, Todd et al
 
CLEAR FORK
 
WYOMING
 
05/27/05
 
750.00
 
433
 
936
 
2.500
 
2.470
 
2.500
 
2.470
 
McGRAW #1 PDP
 
McGraw, Minnie  Heirs
 
PECKS MILL - LF
 
LOGAN
 
03/01/02
 
63.54
 
38
 
175
 
10.000
 
9.000
 
10.000
 
9.000
 
MEADOWS #1 PDP
 
Meadows, Gerald
 
BRENTON
 
WYOMING
 
12/14/99
 
5.35
 
403
 
646
 
100.000
 
87.500
 
100.000
 
87.500
 
NLC CHURCH #1 PDP
 
New Life Community Church
 
OCEANA EAST
 
WYOMING
 
12/05/05
 
2.30
 
433
 
954
 
5.000
 
4.850
 
5.000
 
4.850
 
NLC #1 PDNP (BP)
 
New Life Community Church
 
OCEANA EAST
 
WYOMING
 
05/01/07
 
1.31
 
442
 
337
 
5.000
 
4.850
 
5.000
 
4.850
 
OWENS #1 PDP
 
Owens, Glenetta
 
GARDEN GAP
 
WYOMING
 
07/02/98
 
62.00
 
397
 
773
 
20.000
 
18.300
 
20.000
 
18.300
 
PCHC 1309 B PDP
 
Spears, Denvil
 
OCEANA
 
WYOMING
 
06/30/06
 
614.68
 
433
 
991
 
1.813
 
1.523
 
1.813
 
1.523
 
PCHC 1309 B PDP
 
Spears, Eula
 
OCEANA
 
WYOMING
 
06/30/06
 
614.68
 
433
 
993
 
1.813
 
1.523
 
1.813
 
1.523
 
PCT #115 PDP
 
R&B Petroleum (farmout)
 
YUKON - S
 
McDOWELL
 
08/01/03
 
7,808.50
 
513
 
9
 
5.500
 
4.510
 
2.955
 
2.425
 

 

--------------------------------------------------------------------------------


 
EXHIBIT A  ALL WELLS
CLASSIC OIL & GAS
RESOURCES, INC.
 
WELL
 
LEASE
         
LEASE
 
LEASE
 
RECORDING
 
BPO
 
BPO
 
APO
 
APO
 
NAME
 
NAME
 
PROSPECT
 
COUNTY
 
DATE
 
ACRES
 
BOOK
 
PAGE
 
WI
 
NRI
 
WI
 
NRI
 

PCT #128 PDP
 
R&B Petroleum (farmout)
 
YUKON - S
 
McDOWELL
 
08/01/03
 
7,808.50
 
513
 
9
 
1.500
 
1.230
 
0.775
 
0.635
 
PCT #129 PDP (APO)
 
R&B Petroleum (farmout)
 
YUKON - S
 
McDOWELL
 
08/01/03
 
7,808.50
 
513
 
9
 
5.500
 
4.510
 
2.955
 
2.425
 
PCT #130 PDP
 
R&B Petroleum (farmout)
 
YUKON - S
 
McDOWELL
 
08/01/03
 
7,808.50
 
513
 
9
 
5.500
 
4.510
 
2.955
 
2.425
 
PCT #131 PDP (APO)
 
R&B Petroleum (farmout)
 
YUKON - S
 
McDOWELL
 
08/01/03
 
7,808.50
 
513
 
9
 
2.500
 
2.050
 
1.410
 
1.155
 
PCT #132 PDP
 
R&B Petroleum (farmout)
 
YUKON - S
 
McDOWELL
 
08/01/03
 
7,808.50
 
513
 
9
 
5.500
 
4.510
 
2.955
 
2.425
 
PCT #133 PDP
 
R&B Petroleum (farmout)
 
YUKON - S
 
McDOWELL
 
08/01/03
 
7,808.50
 
513
 
9
 
2.000
 
1.640
 
1.035
 
0.850
 
PCT #134 PDP
 
R&B Petroleum (farmout)
 
YUKON - S
 
McDOWELL
 
08/01/03
 
7,808.50
 
513
 
9
 
5.000
 
4.100
 
2.585
 
2.120
 
PCT #134 PDNP (BP)
 
R&B Petroleum (farmout)
 
YUKON - S
 
McDOWELL
 
08/01/03
 
7,808.50
 
513
 
9
 
5.000
 
4.100
 
2.585
 
2.120
 
PCT #135 PDP
 
R&B Petroleum (farmout)
 
YUKON - S
 
McDOWELL
 
08/01/03
 
7,808.50
 
513
 
9
 
5.500
 
4.510
 
2.955
 
2.425
 
PCT #136 PDP
 
R&B Petroleum (farmout)
 
YUKON - S
 
McDOWELL
 
08/01/03
 
7,808.50
 
513
 
9
 
12.500
 
10.025
 
6.465
 
5.300
 
PCT #137 PDP (APO)
 
R&B Petroleum (farmout)
 
YUKON - S
 
McDOWELL
 
08/01/03
 
7,808.50
 
513
 
9
 
5.500
 
4.510
 
2.955
 
2.425
 
PCT #138 PDP
 
R&B Petroleum (farmout)
 
YUKON - S
 
McDOWELL
 
08/01/03
 
7,808.50
 
513
 
9
 
2.500
 
2.050
 
1.290
 
1.060
 
PCT #140 PDP
 
R&B Petroleum (farmout)
 
YUKON - S
 
McDOWELL
 
08/01/03
 
7,808.50
 
513
 
9
 
1.500
 
1.230
 
0.775
 
0.635
 
PCT #141 PDP
 
R&B Petroleum (farmout)
 
YUKON - S
 
McDOWELL
 
08/01/03
 
7,808.50
 
513
 
9
 
5.500
 
4.510
 
2.955
 
2.425
 
PCT #142 PDP
 
R&B Petroleum (farmout)
 
YUKON - S
 
McDOWELL
 
08/01/03
 
7,808.50
 
513
 
9
 
0.500
 
0.410
 
0.260
 
0.215
 

 

--------------------------------------------------------------------------------


 
EXHIBIT A  ALL WELLS
CLASSIC OIL & GAS
RESOURCES, INC.
 
WELL
 
LEASE
         
LEASE
 
LEASE
 
RECORDING
 
BPO
 
BPO
 
APO
 
APO
 
NAME
 
NAME
 
PROSPECT
 
COUNTY
 
DATE
 
ACRES
 
BOOK
 
PAGE
 
WI
 
NRI
 
WI
 
NRI
 

PCT #143 PDP (APO)
 
R&B Petroleum (farmout)
 
YUKON - S
 
McDOWELL
 
08/01/03
 
7,808.50
 
513
 
9
 
5.500
 
4.510
 
2.955
 
2.425
 
PCT #145 PDNP
 
R&B Petroleum (farmout)
 
YUKON - S
 
McDOWELL
 
08/01/03
 
7,808.50
 
513
 
9
 
3.000
 
2.460
 
1.274
 
1.554
 
PCT #146 PDP
 
R&B Petroleum (farmout)
 
YUKON - S
 
McDOWELL
 
08/01/03
 
7,808.50
 
513
 
9
 
1.500
 
1.230
 
0.775
 
0.635
 
PCT #149 PDNP
 
R&B Petroleum (farmout)
 
YUKON - N
 
McDOWELL
 
08/01/03
 
7,808.50
 
513
 
9
 
2.500
 
2.050
 
1.292
 
1.059
 
PCT #150 PDP
 
R&B Petroleum (farmout)
 
YUKON - N
 
McDOWELL
 
08/01/03
 
7,808.50
 
513
 
9
 
2.500
 
2.050
 
1.290
 
1.060
 
PCT #152 PDP (APO)
 
R&B Petroleum (farmout)
 
YUKON - N
 
McDOWELL
 
08/01/03
 
7,808.50
 
513
 
9
 
2.500
 
2.050
 
1.290
 
1.060
 
PCT #153 PDP
 
R&B Petroleum (farmout)
 
YUKON - N
 
McDOWELL
 
08/01/03
 
7,808.50
 
513
 
9
 
2.500
 
2.050
 
1.290
 
1.060
 
PCT #154 PDP
 
R&B Petroleum (farmout)
 
YUKON - N
 
McDOWELL
 
08/01/03
 
7,808.50
 
513
 
9
 
18.500
 
15.170
 
9.565
 
7.845
 
PCT #156 PDP
 
R&B Petroleum (farmout)
 
YUKON - N
 
McDOWELL
 
08/01/03
 
7,808.50
 
513
 
9
 
1.500
 
1.230
 
0.775
 
0.635
 
PCT #157 PDP
 
R&B Petroleum (farmout)
 
YUKON - S
 
McDOWELL
 
08/01/03
 
7,808.50
 
513
 
9
 
2.500
 
2.050
 
1.410
 
1.155
 
PCT #160 PDP
 
R&B Petroleum (farmout)
 
YUKON - N
 
McDOWELL
 
08/01/03
 
7,808.50
 
513
 
9
 
2.500
 
2.050
 
1.410
 
1.155
 
PCT #161 PDP
 
R&B Petroleum (farmout)
 
YUKON - N
 
McDOWELL
 
08/01/03
 
7,808.50
 
513
 
9
 
5.500
 
4.510
 
2.955
 
2.425
 
PCT #162 PDP
 
R&B Petroleum (farmout)
 
YUKON - N
 
McDOWELL
 
08/01/03
 
7,808.50
 
513
 
9
 
5.500
 
4.510
 
2.955
 
2.425
 
PCT #163 PDP
 
R&B Petroleum (farmout)
 
YUKON - N
 
McDOWELL
 
08/01/03
 
7,808.50
 
513
 
9
 
5.500
 
4.510
 
2.955
 
2.425
 
PCT #164 PDP
 
R&B Petroleum (farmout)
 
YUKON - N
 
McDOWELL
 
08/01/03
 
7,809.50
 
513
 
9
 
5.500
 
4.510
 
2.955
 
2.425
 

 

--------------------------------------------------------------------------------


 
EXHIBIT A  ALL WELLS
CLASSIC OIL & GAS
RESOURCES, INC.
 
WELL
 
LEASE
         
LEASE
 
LEASE
 
RECORDING
 
BPO
 
BPO
 
APO
 
APO
 
NAME
 
NAME
 
PROSPECT
 
COUNTY
 
DATE
 
ACRES
 
BOOK
 
PAGE
 
WI
 
NRI
 
WI
 
NRI
 

PCT #166 PDP
 
R&B Petroleum (farmout)
 
YUKON - N
 
McDOWELL
 
08/01/03
 
7,809.50
 
513
 
9
 
5.500
 
4.510
 
2.955
 
2.425
 
PCT #167 PDP
 
R&B Petroleum (farmout)
 
YUKON - S
 
McDOWELL
 
08/01/03
 
7,809.50
 
513
 
9
 
2.500
 
2.050
 
1.410
 
1.155
 
PCT #168 PDP
 
R&B Petroleum (farmout)
 
YUKON - S
 
McDOWELL
 
08/01/03
 
7,809.50
 
513
 
9
 
9.000
 
7.380
 
4.655
 
3.815
 
PCT #169 PDP
 
R&B Petroleum (farmout)
 
YUKON - S
 
McDOWELL
 
08/01/03
 
7,809.50
 
513
 
9
 
1.500
 
1.230
 
0.775
 
0.635
 
PCT #173 PDNP
 
R&B Petroleum (farmout)
 
YUKON - S
 
McDOWELL
 
08/01/03
 
7,809.50
 
513
 
9
 
5.500
 
4.510
 
2.844
 
2.332
 
PCT #175 PDP
 
R&B Petroleum (farmout)
 
YUKON - S
 
McDOWELL
 
08/01/03
 
7,809.50
 
513
 
9
 
2.500
 
2.050
 
1.410
 
1.155
 
PCT #176 PDNP
 
R&B Petroleum (farmout)
 
YUKON - S
 
McDOWELL
 
08/01/03
 
7,809.50
 
513
 
9
 
12.500
 
10.250
 
6.465
 
5.300
 
PENNINGTON #1 PDP
 
Pennington, Chauncey Greg & Verna
 
CLEAR FORK
 
WYOMING
 
07/29/05
 
1.00
 
433
 
942
 
2.500
 
2.550
 
2.500
 
2.550
 
PENN VA. #920 PDP
 
Rayland (wellbore assignment)
 
ANAWALT
 
McDOWELL
 
11/14/96
 
WELLBORE
 
470
 
754
 
100.000
 
87.500
 
100.000
 
87.500
 
SHORT, A. #1 PDP
 
Short, Agnes
 
CLEAR FORK
 
WYOMING
 
05/04/06
 
10.92
 
433
 
938
 
2.000
 
2.225
 
2.000
 
2.225
 
SHORT, A. #1 PDP
 
Childress, Glenna Sue
 
CLEAR FORK
 
WYOMING
 
05/04/05
 
10.00
 
433
 
897
 
2.000
 
2.225
 
2.000
 
2.225
 
SHORT, A. #1 PDP
 
Short, Roy & Elga
 
CLEAR FORK
 
WYOMING
 
04/26/05
 
4.00
 
433
 
895
 
2.000
 
2.225
 
2.000
 
2.225
 
SMITH #1 PDP
 
Smith, Byron & Reba
 
GILBERT CREEK
 
MINGO
 
01/01/98
 
36.70
 
91
 
301
 
20.000
 
19.100
 
20.000
 
19.100
 
SPEARS #1 PDP
 
Spears, Denvil
 
OCEANA EAST
 
WYOMING
 
06/30/06
 
95.00
 
433
 
991
 
4.500
 
3.690
 
4.500
 
3.690
 
SPEARS #1 PDP
 
Spears, Eula
 
OCEANA EAST
 
WYOMING
 
06/30/06
 
95.00
 
433
 
993
 
4.500
 
3.690
 
4.500
 
3.690
 

 

--------------------------------------------------------------------------------


 
EXHIBIT A  ALL WELLS
CLASSIC OIL & GAS
RESOURCES, INC.
 
WELL
 
LEASE
         
LEASE
 
LEASE
 
RECORDING
 
BPO
 
BPO
 
APO
 
APO
 
NAME
 
NAME
 
PROSPECT
 
COUNTY
 
DATE
 
ACRES
 
BOOK
 
PAGE
 
WI
 
NRI
 
WI
 
NRI
 

STEPP #1 PDP
 
Stepp, Grover C. & Madeleen C.
 
OCEANA
 
WYOMING
 
03/10/06
 
4.00
 
433
 
910
 
6.500
 
5.500
 
6.500
 
5.500
 
STEPP #1 PDNP (BP)
 
Stepp, Grover C. & Madeleen C.
 
OCEANA
 
WYOMING
 
03/10/06
 
4.00
 
433
 
910
 
6.500
 
5.500
 
6.500
 
5.500
 
TINSLEY #1 PDNP
 
Tinsley, Rhein
 
GILBERT CREEK
 
MINGO
 
04/15/02
 
180.47
         
100.000
 
77.500
 
100.000
 
77.500
 
TOLER, C. #1 PDP
 
Toler, Cordie Lee
 
CLEAR FORK
 
WYOMING
 
04/09/05
 
42.20
 
433
 
908
 
1.500
 
1.670
 
1.500
 
1.670
 
TOLER, D. #1 PDP
 
Toler, Danny Lee & Rita Fay
 
CLEAR FORK
 
WYOMING
 
08/01/02
 
44.50
 
433
 
893
 
25.374
 
20.568
 
25.374
 
20.568
 
TOLER, D.R. #1 PDP
 
Toler, Dewey Ray
 
OCEANA EAST
 
WYOMING
 
04/04/06
 
0.07
 
433
 
952
 
4.000
 
3.280
 
4.000
 
3.280
 
TOLER, D.R. #1 PDNP (BP)
 
Toler, Dewey Ray
 
OCEANA EAST
 
WYOMING
 
04/04/06
 
0.07
 
433
 
952
 
4.000
 
3.280
 
4.000
 
3.280
 
TOLER, J. #1 PDP
 
Toler, Daniel D. & Rosana
 
CLEAR FORK
 
WYOMING
 
09/13/05
 
19.00
 
433
 
964
 
2.500
 
2.550
 
2.500
 
2.550
 
TOLER, J. #1 PDP
 
Toler, Danny Lee & Rita Fay
 
CLEAR FORK
 
WYOMING
 
05/15/05
 
4.00
 
433
 
891
 
2.500
 
2.550
 
2.500
 
2.550
 
TOLER, K. #1 PDP
 
Toler, Kenneth E. & Shirley A.
 
CLEAR FORK
 
WYOMING
 
04/09/05
 
19.00
 
433
 
901
 
43.500
 
35.940
 
43.500
 
35.940
 
TOLER, M. #1 PDP
 
Toler, Marian
 
CLEAR FORK
 
WYOMING
 
04/20/05
 
25.00
 
433
 
918
 
2.500
 
2.550
 
2.500
 
2.550
 
TOLER, T. #1 PDP
 
Toler, Tommy & Leda
 
CLEAR FORK
 
WYOMING
 
04/09/05
 
10.79
 
433
 
926
 
2.000
 
2.225
 
2.000
 
2.225
 
WEST, S. #1 PDP
 
West, Stanley D. & Patricia K.
 
CLEAR FORK
 
WYOMING
 
01/17/03
 
11.30
 
433
 
930
 
27.675
 
25.009
 
27.675
 
25.009
 
WEST, S. #2 PDNP
 
Davis, Leonard (1/14 int)
 
CLEAR FORK
 
WYOMING
 
05/05/05
 
196.74
 
433
 
981
 
2.500
 
2.550
 
2.500
 
2.550
 
WEST, S. #2 PDNP
 
Laughlin, James H.  (1/14 int)
 
CLEAR FORK
 
WYOMING
 
05/02/05
 
196.74
 
433
 
983
 
2.500
 
2.550
 
2.500
 
2.550
 

 

--------------------------------------------------------------------------------


 
EXHIBIT A  ALL WELLS
CLASSIC OIL & GAS
RESOURCES, INC.
 
WELL
 
LEASE
         
LEASE
 
LEASE
 
RECORDING
 
BPO
 
BPO
 
APO
 
APO
 
NAME
 
NAME
 
PROSPECT
 
COUNTY
 
DATE
 
ACRES
 
BOOK
 
PAGE
 
WI
 
NRI
 
WI
 
NRI
 

WEST, S. #2 PDNP
 
West, Stanley D. & Patricia K. (1/7 interest)
 
CLEAR FORK
 
WYOMING
 
04/27/05
 
196.74
 
433
 
979
 
2.500
 
2.550
 
2.500
 
2.550
 
WEST, S. #2 PDNP
 
Zupanick, Joe (5/7 int)
 
CLEAR FORK
 
WYOMING
 
09/30/05
 
196.74
 
433
 
977
 
2.500
 
2.550
 
2.500
 
2.550
 
WEST, S. #3 PDP
 
Davis, Leonard (1/14 int)
 
CLEAR FORK
 
WYOMING
 
05/05/05
 
196.74
 
433
 
981
 
5.000
 
4.125
 
5.000
 
4.125
 
WEST, S. #3 PDP
 
Laughlin, James H.  (1/14 int)
 
CLEAR FORK
 
WYOMING
 
05/02/05
 
196.74
 
433
 
983
 
5.000
 
4.125
 
5.000
 
4.125
 
WEST, S. #3 PDP
 
West, Stanley D. & Patricia K. (1/7 interest)
 
CLEAR FORK
 
WYOMING
 
04/27/05
 
196.74
 
433
 
979
 
5.000
 
4.125
 
5.000
 
4.125
 
WEST, S. #3 PDP
 
Zupanick, Joe (5/7 int)
 
CLEAR FORK
 
WYOMING
 
09/30/05
 
196.74
 
433
 
977
 
5.000
 
4.125
 
5.000
 
4.125
 
WEST ET AL #1 PDP
 
West, Stanley, Smith, Joyce, West, Oscar
 
CLEAR FORK
 
WYOMING
 
05/17/05
 
2.00
 
433
 
975
 
2.000
 
2.225
 
2.000
 
2.225
 
WRIGHT, B. #1 PDP
  
Wright, Brian H.
  
KIMBALL
  
WYOMING
  
12/02/05
  
9.355
  
513
  
104
  
4.500
  
3.715
  
4.500
  
3.715
 

 

--------------------------------------------------------------------------------

